Citation Nr: 0632805	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-17 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
December 1955.  The veteran died in September 2001 and the 
appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.  A transcript of the hearing has been 
made and is associated with the claims file.

The Board remanded this case for further development in July 
2004.  The requested development having been obtained, the 
claim is now again before the Board.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2001.  The immediate 
cause of death was listed as myocardial infarction (MI) due 
to, or as a consequence of, diabetic ketoacidosis.

2.  The appellant was married to the veteran at the time of 
his death.

3.  Herbicide agents were not introduced into Korea until 
after the veteran separated from service; the provisions for 
presumptive service connection based on herbicide exposure 
are not applicable in this case.

4.  Diabetes mellitus type II was not shown during active 
service or until many years after separation and the 
competent medical evidence does not relate post-service 
development of diabetes mellitus type II to any incident or 
event of active service. 

5.  Competent medical evidence does not establish that the 
veteran's MI and diabetic ketoacidosis are causally related 
to his service-connected PTSD, any of his other service-
connected disabilities, or otherwise his active service, or 
any incident thereof.

6.  At the time of the veteran's death, he was in receipt of 
a total disability rating for compensation purposes based on 
individual unemployability (100 percent) from May 28, 1996.  
As such, he was not evaluated as totally disabled from 
service connected disabilities for 10 continuous years 
immediately preceding his death, nor was he rated totally 
disabled continuously after his discharge from service in 
December 1955 for a period of not less than 5 years.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).

2.  Residuals of exposure to herbicides were not incurred in 
or aggravated by the veteran's active service. 38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Diabetes mellitus type II, which is claimed secondary to 
herbicide exposure, was not incurred or aggravated during 
active service, nor may be presumed to have been incurred 
within. 38 U.S.C.A. §§ 1110, 1116, 1153, 5102, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a)(e) (2006). 

4.   The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

In the present case, the RO provided the appellant with a 
VCAA notice letter in February 2002 informing her of the type 
of evidence needed to substantiate the claim of service 
connection for cause of the veteran's death, and to 
entitlement to DIC benefits, namely, evidence of an injury, 
disease, or event during service causing an injury or 
disease; evidence of a relationship between the injury or 
disease and the veteran's death.  The appellant was also 
informed that DIC could be awarded even if the veteran's 
death was not service-connected under certain circumstances, 
namely, if the veteran was continuously rated totally 
disabled due to service connected conditions for at least 10 
years immediately preceding his death or if he was 
continuously rated totally disabled due to service connected 
conditions at least five years following his discharge from 
active service.  The appellant was informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was asked to submit evidence, 
which would include that in her possession, in support of her 
claim.  Subsequent additional VCAA notice was provided in 
April 2004.  

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess, supra (notice was provided on three of the five 
elements of a service connection claim). 

As to the remaining elements under Dingess, the notice did 
not include the criteria for rating the claimed disability or 
on establishing an effective date should the claim be 
granted.  Since the Board is denying the claim, these 
questions are rendered moot and any defect with respect to 
the notice under Dingess at 19 Vet. App. 473 has not 
prejudiced the appellant's claim.

The action of the RO described above provided the appellant a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which she did, and to address the issue at a 
hearing, which she also did before the undersigned Veterans 
Law Judge in March 2004.  For these reasons, any procedural 
defect caused by the timing of notice was cured and the 
veteran has not been prejudiced by any defect in the notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  In addition, a expert medical opinion was 
obtained to include review of the records. 

The appellant has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection, the Board 
concludes that no further assistance to the appellant in 
developing the facts pertinent to the claim of service 
connection for the cause of the veteran's death and 
entitlement to DIC is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

I.  Service Connection for Cause of the Veteran's Death

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In the present case, the veteran died on September [redacted], 2001.  
The death certificate reflects that the cause of death was MI 
due to (or as a consequence of) diabetic ketoacidosis.  A 
statement proffered by Randall Smith, M.D., Medical Director 
of Physical and Rehabilitation of the VA Medical Facility in 
Columbus, Missouri and one of the veteran's treating 
physicians, reveals that the veteran died of complications of 
diabetes, further compromised by a history of schizophrenia 
and PTSD that rendered the veteran unable to care for himself 
or to comply with treatment.  

The appellant has argued that service connection for cause of 
the veteran's death is warranted because the diabetic 
ketoacidosis which caused the MI was the result of diabetes 
mellitus the veteran contracted as a result of transfusions 
he underwent during active service after he was wounded in 
combat.  She has recently argued, and testified before the 
undersigned Veterans Law Judge, that service connected should 
be granted because the veteran's service-connected PTSD 
rendered him unable to comply with treatment prescribed for 
his diabetes.

As for the DM, type II claim, the first diagnosis of diabetes 
appears in the 1980s. The appellant does not contend that the 
veteran was treated for diabetes during service or within one 
year following service. Therefore, the presumptions under 38 
C.F.R. § 3.307, 3.309(a) do not apply in this case.  
Nevertheless, the essential contention is that the veteran's 
diabetes mellitus type II is due to his service including 
blood transfusions he received during service.

Service records indicate that the veteran served in Korea 
from 1952 to March 1953, when he was wounded.  The veteran 
separated from service in 1955.   While the Department of 
Defense has advised that the herbicide Agent Orange was 
indeed used along the Demilitarized Zone (DMZ), such use did 
not take place until 1968 to 1969.  Consequently, the veteran 
is not presumed to have been exposed to an herbicide agent in 
Korea and the presumptive provisions of service connection 
are not applicable. 38 C.F.R. §§ 3.307, 3.309(e). 

In addition, there is no showing that the veteran's diabetes 
is otherwise related to service.  A May 1998 VA examination 
noted the veteran's history of blood transfusions, but 
provided a diagnosis of adult onset diabetes.  There is no 
medical opinion of record relating the veteran's diabetes, 
first diagnosed many years after service, to his service 
including to any blood transfusions therein.  

Accordingly, as the preponderance of the evidence is against 
the service connection claim for cause of death for diabetes 
mellitus, type I, the benefit-of-the-doubt rule does not 
apply.  Thus, the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As service connection for diabetes mellitus is not in force 
and was, in fact, denied, service connection for cause of the 
veteran's death cannot be granted on that basis.  

The Board now turns to the appellant's contention that the 
service-connected PTSD contributed to the veteran's death 
within the meaning of the regulations.  The appellant argues 
that the veteran's service-connected PTSD contributed to his 
death in that it rendered him unable to care for himself or 
to comply with medical treatment and instructions to control 
his diabetes mellitus.

At the time of the veteran's death, the veteran was service 
connected for the residuals of gunshot wound (GSW) to the 
left forearm with radius fracture and left hand, with 
impairment of muscle groups VII and IX, evaluated as 40 
percent disabling; PTSD, evaluated as 30 percent disabling; 
limitation of pronation and supination in the left forearm, 
evaluated as 20 percent disabling; residuals of GSW to the 
right hand, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; bilateral 
tinnitus, evaluated as 10 percent disabling; scar of the 
right ilium, evaluated as 10 percent disabling; and residuals 
of GSW to the left eye, neck, and left median and ulnar nerve 
involvement, all evaluated as noncompensable.  His combined 
evaluation was calculated at 80 percent, from January 30, 
1997, and he was in receipt of a total disability rating for 
compensation purposes based on individual unemployability 
(100 percent) from May 28, 1996.  

VA treatment records show that the veteran was hospitalized 
and treated for a primary diagnosis of hypoglycemia with 
secondary effects on the brain in October 2000.  Other 
diagnosed conditions included metabolic encephalopathy.  
Previous entries document difficulties with treatment 
compliance for his diabetes mellitus.  Following discharge in 
November 2000, he was transferred to a nursing home on 
indefinite fee-basis contract.  The records show he continued 
to experience increasing confusion and outbreaks of 
psychosis, inability to participate in his own treatment, and 
inability to adjust to living in the nursing home as well as 
diabetic ulcers.  Progress notes document a number of falls 
and high blood sugar readings.  In August 2001 he was 
admitted to a private hospital for treatment of fever, 
hyperglycemia, and unresponsiveness.  In September 2001, he 
was transferred to a VA Medical Facility for treatment for 
the left foot infection and bilateral stage 3 pressure ulcers 
on his heels.  Records show he continued to experience poor 
control of his diabetes, with hyperglycemic and hypoglycemic 
episodes.  Sadly, the veteran's condition deteriorated, and 
he died.

In support of her contentions, the appellant has submitted 
the statements of Dr. Smith, dated in November 2002, and 
Edwyn T. Strubinger, M.S.W.-A.C.S.W., the veteran's mental 
health counselor, dated in February 2003 and April 2004.  

Dr. Smith's statement, as noted above, opined that the 
veteran died of complications of diabetes which was further 
compromised by a history of schizophrenia and PTSD with 
impaired the veteran's ability to care for himself.  While 
the veteran understood instruction, the physician observed, 
he would inevitably come up with some reason why he shouldn't 
follow them.  This led to development of recurrent foot 
ulcers, infections, renal disease and neuropathy.

In a February 2003 statement, the veteran's counselor, Mr. 
Strubinger, stated he believed a clear and causal 
relationship existed between the veteran's PTSD and his 
inability to recognize and accept his having diabetes, manage 
his diabetes, establish and maintain effective relationships 
with treatment personnel, and comply with the recommended 
treatment for the disease.  In making this argument, Mr. 
Strubinger highlighted entries in the medical records.  These 
entries included a July 1999 note showing that in the same 
day the veteran was discharged in self-professed control of 
his diabetes, he was re-admitted within hours with suspected 
heat exhaustion and symptoms of confusion, temperature, 
incontinence, and shortness of breath; a May 2000 entry 
noting the veteran was easily upset on any suggestion to 
control his sugar; and a November 2000 observation that he 
was too agitated for formal neuropsychological testing.  The 
counselor concluded with his own observations recorded in a 
social and industrial survey conducted in March 1997 that the 
veteran was so agitated and non-compliant that he stormed out 
of the interview.  

In April 2004, Mr. Strubinger submitted another statement, 
noting that while he continued to believe a clinical 
relationship between service-connected PTSD and the diabetic 
condition that led to the veteran's death was plausible, it 
was difficult to prove medically.  The counselor stated he 
was not an expert in the area required to make such an 
opinion.  Rather, his training was in social and behavioral 
sciences.  Yet, the counselor opined that violent/aggressive 
symptoms and combative attitude-traits shown to be 
contributing factors in the veteran's noncompliance-could be 
attributed to PTSD as well as to the veteran's other 
psychological diagnoses of schizophrenia, Alzheimer's 
disease, and paranoid personality disorder.  The counselor 
further submitted that wildly vacillating blood sugar levels 
could also be a precipitating factor for explosive anger.  
Finally, Mr. Strubinger observed that medical records at the 
VA Medical Facility did not mention episodes of psychoses or 
a personality disorder until three years after the veteran 
was diagnosed with PTSD.  Psychosis was not formally 
diagnosed until 2001.  This demonstrates, Mr. Strubinger 
opined, that the PTSD was considered the more pronounced 
clinical problem.  It could therefore be concluded that the 
service-connected PTSD was more of an impediment than the 
other neuropsychiatric disorder to the veteran's ability to 
cooperate with his treatment plan.

While both Dr. Smith and Mr. Strubinger treated the veteran, 
their opinions are problematic for the following reasons.  
First, concerning the opinion of Dr. Smith, the veteran is 
not service-connected for schizophrenia, and Dr. Smith did 
not separate out the symptoms of the nonservice-connected 
schizophrenia from those of the service-connected PTSD.  
Second, Mr. Strubinger, by his own admission, does not 
possess the requisite medical expertise to determine that a 
clinical relationship exists between the service-connected 
PTSD and the diabetic condition that led to the veteran's 
death.

Given the vagueness of Dr. Smith's opinion and Mr. 
Strubinger's lack of medical credentials in the required 
field, the Board remanded the appellant's claim in July 2004 
to obtain any existing records that had not been obtained, 
and for an expert medical opinion to include review of all 
the records-including the opinions of Dr. Smith and Mr. 
Strubinger.

As a result of this development additional private medical 
records were obtained showing the veteran had been 
hospitalized in January and April 1996 with diagnoses of 
dementia and delirium due to diabetes mellitus, and 
borderline personality disorder, respectively.  

In July 2005, a medical expert opinion was received from a 
Kenneth Bohm, Ph.D.  After demonstrating extensive review of 
the claims file, to include the veteran's service medical 
records, VA and non-VA outpatient and inpatient treatment 
records, and the previous opinions already of record. Dr. 
Bohm opined that it was as likely as not that the veteran's 
failure to care for himself was due to his overall 
psychiatric condition.  However, Dr. Bohn separated out the 
symptomatology of the service-connected PTSD, opining that 
the veteran's inability to care for himself was less likely 
than not due to PTSD and more probably due to a combination 
of the personality and mood/thinking disorder.  Moreover, the 
psychologist observed, the record established that 
deterioration in the veteran's thinking was secondary to the 
varying sugar levels due to the diabetes.  In discussing his 
reasoning, Dr. Bohm stated that PTSD, when present, tends to 
cause people to be reclusive, have sleep problems, 
hypervigilance, and a variety of both avoidance and arousal 
problems at times.  In his experience he stated, there is no 
indication of a good correlation between such symptomatology 
and the lack of willingness for self care.  Rather, lack of 
self-care is more typical in individuals with longstanding 
personality disorders and, particularly, with delirium and 
dementias.

The Board accords Dr. Bohm's opinion great probative weight, 
as it was conducted with review of the entire claims folder, 
to include all VA and non-VA inpatient and outpatient 
records-including those not of record at the time of the 
previous opinions, and the veteran's service medical records.  
It is also the most recent, incorporating the findings of all 
previous VA examination reports, and the opinions of Dr. 
Smith and Mr. Strubinger.  Finally, the psychologist is a 
recognized expert in mental health care.  See Grover v. West, 
12 Vet. App. 109, 112 (1999); Miller v. West, 11 Vet. App. 
345, 348 (1998); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Black 
v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  It is also worth noting that the 
1996 private medical records obtained per the July 2004 
remand reflect diagnoses of dementia, delirium, and 
personality disorder, prior to the diagnosis of PTSD in 1997 
and directly refuting one of Mr. Strubinger's arguments.

The medical evidence presents no other findings or opinions 
establishing that the veteran's cause of death is the result 
of his service-connected PTSD, his other service-connected 
disabilities, or is otherwise the result of his active 
service. 

Absent medical evidence that the veteran's death is the 
etiological result of his service-connected PTSD or other 
service-connected disabilities, or is otherwise the result of 
active service or any incident thereof, service connection 
cannot be granted.  

The Board has considered the appellant's statements, and they 
have been given weight as to her observations of 
manifestations the veteran exhibited.  Moreover, the Board 
recognizes that the appellant is a medical health care 
provider.  Records show that she was employed in a nursing 
home.  However, she testified before the undersigned Veterans 
Law Judge that she is a certified nursing assistant.  
Therefore, while the Board recognizes and respects her 
training and profession, it must conclude that she does not 
have the training or medical expertise to offer an opinion of 
greater probative value than Dr. Bohm.  See LeShore, supra; 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Black, supra. 

Regretfully, and after review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit favorable 
determinations pursuant to 38 U.S.C.A. § 5107(b).

Accordingly, service connection for the cause of the 
veteran's death is denied.



II.  Entitlement to DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2006).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106 
(2006).

The appellant filed her claim for DIC benefits in October 
2001.  This was after VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, in January 
2000, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) observed that VA had 
determined that the "entitled to receive" language of 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims. Id. at 1379-80.

Moreover, the Board notes that the Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-484 (2004), under 
certain circumstances, modified DIC awards under the 
radiation exposure compensation program and presumptions for 
service connection for veterans exposed to ionizing 
radiation.  None of these modifications are applicable to the 
instant case since there is no evidence that the veteran was 
exposed to ionizing radiation and the appellant has indicated 
that her claim is based on the veteran's Korean service.

As noted above, during his lifetime, the veteran was service 
connected for the residuals of GSW to the left forearm with 
radius fracture and left hand, with impairment of muscle 
groups VII and IX, evaluated as 40 percent disabling; PTSD, 
evaluated as 30 percent disabling; limitation of pronation 
and supination in the left forearm, evaluated as 20 percent 
disabling; residuals of GSW to the right hand, evaluated as 
10 percent disabling; bilateral hearing loss, evaluated as 10 
percent disabling; bilateral tinnitus, evaluated as 10 
percent disabling; scar of the right ilium, evaluated as 10 
percent disabling; and residuals of GSW to the left eye, 
neck, and left median and ulnar nerve involvement, all 
evaluated as noncompensable.  His combined evaluation was 
calculated at 80 percent, from January 30, 1997, and he was 
in receipt of a total disability rating for compensation 
purposes based on individual unemployability (100 percent) 
from May 28, 1996.  Service connection for residuals of GSW 
to the left forearm (muscle group VII) and left hand (muscle 
group IX), fractures of the left radius, limitation of 
pronation and supination, median and ulnar nerve involvement, 
GSW residuals to the left eye and right hand, and deafness 
was initially granted in a July 1956 rating decision.  The 
combined disability evaluation was calculated at 50 percent 
disabling, effective December 31, 1955, and was confirmed and 
continued to May 1987.

The veteran died on September [redacted], 2001.

Although he was in receipt of a 100 percent disability rating 
for a service-connected disabilities, he was not in receipt 
of this evaluation for the statutory period of time prior to 
his death, that is, his 100 percent evaluation, based on 
TDIU, was in effect for a period of just over five years.  
Nor was he evaluated as 100 percent disabled from the date of 
his discharge continuously for no less than five years.  
Thus, the preponderance of the evidence is against the claim.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995).

The record does not reflect that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to the issue of entitlement to DIC benefits 
under the 38 U.S.C.A. § 1318.



ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


